United States Courts

‘Case 5:19-cr-02466 Document 1 Filed on 12/17/19 in TXSD Page 1 of
Southern District of Texas
FILED

DEC 172019 FLT

_ UNITED STATES DISTRICT COURT . _ David J. Bradley, Clerk
_ SOUTHERN DISTRICT. OF TEXAS Latedo Division
| LAREDO DIVISION :
UNITED STATES OF AMERICA §
. —  § :
v. So § CRIMINAL NO. 6
| | | §
_EMELY GUTIERREZ § L* 197 24 6

INDICTMENT

 

THE GRAND JURY CHARGES THAT:
COUNT ONE

On or about September 2015, in the Southern District of Texas and within the jurisdiction

of the Court, Defendant, | | oe
_ EMELY GUTIERREZ,

did fraudulently and knowingly export and send, and attempt to export and send from the United
States to the United Mexican States, merchandise, articles, and objects, that is: a Timenez Arms, .
~ Inc, model JA. 380, .380 caliber pistol, Serial Number: 151998, contraty to the laws and
- regulations of the United States, to vit Title 22, United States Code, Section 2778(b)(2) and
= Section 2778(c), and Title 22, Code of Federal Regulations §§ 121.1,-123.1, and 127.3, and did
receive, conceal, buy, sell, and in any manner facilitated the transportation, concealment, and sale -
of said merchandise, articles, and objects, prior to exportation, knowing the same to be intended -:

for exportation contrary to said laws and regulations of the United States, in n violation of Title 18,

United States Code, Sections 554 and 2.

ORIGINAL SIGNATURE ON FILE
Case 5:19-cr-02466 Document1 Filed on 12/17/19 in TXSD Page 2 of 3

RYAN K. PATRICK
UNITED STATES ATTORNEY

tao LO

Anthony Garrie Brown-—~
Assistant United States Attorney
Case 5:19-cr-02466 Document1 Filed on 12/17/19 in TXSD Page 30f 3

USA-74-24b

 

 

 

 

 

(Rev. 6-1-71) ,
CRIMINAL DOCKET
LAREDO __ DIVISION | NOL,
FILE: 19-31073 | BS
INDICTMENT _ * Filed: December 17, 2019 / "Judge:
| ATTORNEYS:
UNITED STATES OF AMERICA —
7 . RYAN K. PATRICK, USA
VS. ANTHONY GARRIE BROWN, AUSA
EMELY GUTIERREZ
. CHARGE:

Ct. 1: Smuggling Goods from-the United’ States
[18 USC 554 & 2]
TOTAL COUNTS: 1

_ PENALTY:
Ct. 1: 0 to 10 years and/or $250, 000 Fine, $100 special assessment,
Not more than a three (3)- “year term of supervised release ~

In Jail: .
‘On Bond:
Name & Address of Surety:

No Arrest: ~
